              Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 1 of 24




 1

 2

 3
                                                                             Hon. John C. Coughenour
 4

 5

 6                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7
     FERNANDO FRIAS,
 8
                     Plaintiff,                            DEFENDANT’S MOTION TO DISMISS
 9                                                         PURSUANT TO RULE 12(B)(6)
              vs.
10                                                         MOTION NOTING DATE:
     PATENAUDE & FELIX, A.P.C.,                            JULY 31, 2020
11
                     Defendant.
12

13                                         I. INTRODUCTION
14            Pursuant to Fed.R.Civ.P. 12(b)(6), Defendant Patenaude & Felix, APC (“Patenaude”)

15   moves to dismiss the Complaint filed by Plaintiff Fernando Frias (“Frias”). (Dkt 1-1).

16   Frias alleges a variety of claims under 15 U.S.C. § 1692, et seq., known as the federal Fair Debt

17   Collection Practices Act (“FDCPA”) and chapter 19.86, RCW, known as Washington’s

18   Consumer Protection Act (“CPA”).

19            All “counts” alleged by Frias arise from claims that Patenaude: (1) incorrectly issued to

20   him two garnishment packages intended for a different debtor that had the same first and last

21   name, but a different social security number; and (2) sent the garnishment directly to him rather

22   than his attorney. As to the first assertion, the great weight of authority reflects that such cases

23   of mistaken identity do not form the basis of viable claims. As to the second assertion,

24   RCW 6.27.130(1) requires garnishment packages to be served directly on the garnishee at his

25   last known address, and this statute provides express permission under 15 U.S.C. § 1692c(a)(2)

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 1
     2:20-cv-00805-JCC
     6694386.doc
              Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 2 of 24




 1
     for direct contact with the garnishee; so Patenaude followed the mandated procedure, even if
 2
     Frias received the package as a result of mistaken identity. Frias also alleges a “Count” for
 3
     injunctive relief, but injunctive relief is a remedy, not a cause of action. All of Plaintiff’s
 4
     claims also fail on the merits for a variety of reasons.
 5
                                                 II. FACTS
 6
              In early 2017, Patenaude obtained a default judgment against Fernando Frias, based on
 7
     a credit card debt owed to Discover Bank, in King County Superior Court case number 17-2-
 8
     05363-5. (Dkt 1-1 at ¶ 5, Ex. A). Judgment was entered against “an individual named Fernando
 9
     Frias with a social security number ending in the numbers 4970.” (Id.). “The Plaintiff in this
10
     case is not the same Fernando Frias. His social security number does not end in 4970, nor did
11
     he ever have an account with Discover Bank ending in 6743.” (Dkt 1-1 at ¶ 7).
12
              On August 20, 2019, Patenaude, on behalf of its client Discover Bank, issued a writ of
13
     garnishment on the earnings of judgment debtor Fernando Frias and forwarded the garnishment
14
     package to Frias and the University of Washington. (Dkt 1-1, Ex. A). The judgment and the
15   Writ of Garnishment For Continuing Lien on Earnings indicates that the garnishment is sought
16   against the individual with the social security number ending in 4970. (Id.).
17            On August 30, 2019, an attorney for Frias sent a letter to Patenaude. (Dkt 1-1, Ex. B).
18   The letter stated that Frias did not have a social security number ending in 4970, disputed the
19   debt, and requested that Patenaude cease communication with Mr. Frias. (Id.).
20            On March 13, 2020, Patenaude, on behalf of its client Discover Bank, issued a writ of
21   garnishment to Chase Bank seeking to collect from judgment debtor Fernando Frias, who had a
22   social security number ending in the numbers 4970, and also forwarded the garnishment
23   package to Frias and Chase Bank. (Dkt 1-1, Ex. C).
24            On April 2, 2020, Chase Bank answered the writ of garnishment by indicating that the
25   garnishee defendant was not employed with Chase Bank. (Dkt 1-1 at ¶ 20, Ex. D).

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 2
     2:20-cv-00805-JCC
     6694386.doc
              Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 3 of 24




 1
              No further action was taken, and no money was ever taken from Frias, either through a
 2
     bank account or wages.
 3
                                   III. POINTS AND AUTHORITIES
 4
              A.     Standard on motions to dismiss.
 5
              A defendant may move for dismissal when a plaintiff “fails to state a claim upon which
 6
     relief can be granted.” Fed.R.Civ.P. 12(b)(6). To survive a motion to dismiss, a complaint must
 7
     contain sufficient factual matter, accepted as true, to state a claim for relief that is plausible on
 8
     its face. Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009). A claim has facial plausibility when
 9
     the plaintiff pleads factual content that allows the court to draw the reasonable inference that
10
     the defendant is liable for the misconduct alleged. Id. at 678. The plaintiff is obligated to
11
     provide grounds for their entitlement to relief that amount to more than labels and conclusions
12
     or a formulaic recitation of the elements of a cause of action. Bell Atl. Corp. v. Twombly,
13
     550 U.S. 544, 545 (2007). The pleading standard Rule 8 “demands more than an unadorned,
14
     the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. Dismissal under
15
     Rule 12(b)(6) “can [also] be based on the lack of a cognizable legal theory.” Balistreri v.
16
     Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1988).
17
              Although the court accepts as true a complaint’s well-pleaded facts, conclusory
18
     allegations of law and unwarranted inferences will not defeat an otherwise proper Rule 12(b)(6)
19
     motion. Vasquez v. L.A. Cty., 487 F.3d 1246, 1249 (9th Cir. 2007); Sprewell v. Golden State
20   Warriors, 266 F.3d 979, 988 (9th Cir. 2001). Moreover, the court may consider documents
21   attached to the complaint, see United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003), and
22   need not “accept as true conclusory allegations which are contradicted by documents referred
23   to in the complaint.” Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295–96 (9th Cir. 1998).
24   See also Schasa v. AmTrust Bank, 2011 WL 13220099, at *2 (C.D. Cal. Aug. 2, 2011) (“a
25   written instrument that contradicts Plaintiff’s allegations generally trumps the allegations”).

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 3
     2:20-cv-00805-JCC
     6694386.doc
              Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 4 of 24




 1            B.       Counts 1-2, which consists of alleged violations of §§ 1692e and 1692f , fail
                       as a matter of law where they are based on an error of mistaken identity
 2                     between people with the same name, and Plaintiff knew he was not the
                       actual judgment debtor, who had a different social security number.
 3
              In Counts 1-2, (Dkt 1-1 at ¶¶ 30-36), Plaintiff alleges claims under §§ 1692e(2),
 4
     1692e(5), 1692e(10), 1692f, and 1692f(1). Courts consistently dismiss FDCPA claims like
 5
     these where there is a mistaken identity and a recipient of a communication can easily see that
 6
     they are not the debtor.      When Patenaude issued a writ of garnishment to University of
 7
     Washington, Mr. Frias and the actual debtor shared the same first and last names, but the actual
 8
     debtor has a different social security number. (Dkt 1-1 at ¶¶ 5, 7, Ex. A). This is not a unique
 9
     situation, and similar claims have been dismissed by various courts, as reflected by the legal
10
     authority provided below.
11
              In Hill v. Javitch, Block & Rathbone, LLP, 574 F.Supp.2d 819 (S.D. Ohio 2008), a
12
     lawsuit intended for Scipio Hill was mistakenly served on Lawrence Hill. Id. at 821. Mr. Hill
13
     appeared in the lawsuit, averred he was not the debtor, and the collector dismissed the suit. Id.
14
     Subsequently, the collector filed a new lawsuit and served the correct person, Scipio Hill. Id.
15
     Lawrence Hill, however, filed a lawsuit against the collector alleging claims under the FDCPA,
16
     importantly 15 U.S.C. § 1692f. Id. at 821-822. The collector filed a Rule 12(b)(6) motion to
17
     dismiss.      The district court dismissed claims, holding the plaintiff failed to allege that a
18
     judgment was taken against him, that he was ever in any jeopardy of having any of his property
19
     attached, id. at 825, and that even the least sophisticated consumer would have understood that
20
     the defendant was not attempting to collect a debt from the plaintiff. Id. at 826. Likewise,
21
     here, Frias knew “his social security number does not end in 4970, nor did he ever have an
22   account with Discover Bank ending in 6743.” (Dkt 1-1 at ¶ 7). Since he did not have the same
23   social security number, he was never in any danger of having anything collected from him.
24            In Kujawa v. Palisades Collection LLC, 614 F.Supp.2d 788 (E.D. Mich. 2008), the
25   collector sought to collect against a debtor named James J. Kujawa. Id. at 790. The plaintiff

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 4
     2:20-cv-00805-JCC
     6694386.doc
              Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 5 of 24




 1
     had the same name as the debtor, but had a different social security number, and lived at a
 2
     different address. Id. The collector filed two lawsuits against the debtor and default judgment
 3
     was entered against the debtor. The collector issued a writ of garnishment with a third party
 4
     using the debtor's social security number, id., and a judgment lien with the debtor’s social
 5
     security number, but on the plaintiff’s property. Id. The plaintiff sued the collector. Id. The
 6
     collector moved to dismiss claims, arguing that, under the “least sophisticated consumer” test,
 7
     the plaintiff knew that the defendants were not attempting to collect on a debt owed by him,
 8
     and the court agreed. Id. at 791–92. The district court held:
 9
              Although plaintiff was sent a release of garnishment and notice of judgment
10            lien, he states in his affidavit that the social security number listed on the
              garnishment release and judgment lien was not his. Plaintiff also states in his
11            affidavit that he did not owe a debt to Providian National Bank. Thus, plaintiff
              knew that these documents were not directed at him.
12
     Kujawa, 614 F. Supp. 2d at 792.
13
              Likewise, here, Frias alleges that he knew “his social security number does not end in
14
     4970, nor did he ever have an account with Discover Bank ending in 6743.” (Dkt 1-1 at ¶ 7).
15
              In Kaniewski v. Nat'l Action Financial Services, 678 F.Supp.2d 541 (E.D. Mich. 2009),
16
     an individual received automated calls from a debt collector. The individual called the debt
17
     collector, explaining he did not owe any debts and asked to be removed from the company's
18
     computer system. Id. at 543. The calls to the individual eventually ceased. The district court,
19
     citing Hill and Kujawa, dismissed claims under §§ 1692e and 1692f on the ground that the
20
     plaintiff knew the defendant’s communications were not directed at him, but rather at another
21
     individual. Id. at 546 (“The court agrees with the reasoning of Hill and Kujawa. There is no
22
     dispute that Plaintiff knew that Defendant was not attempting to collect a debt from him”)..
23            In Thompson v. CACH, LLC, 2014 WL 5420137 (N.D. Ill. Oct. 24, 2014), plaintiff
24   Brandi L. Thompson sued a collector under the FDCPA and state law claims for collecting
25   debts owed by Brandi N. Thompson, a debtor with the same first and last name. Id. at *1. The

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 5
     2:20-cv-00805-JCC
     6694386.doc
              Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 6 of 24




 1
     collector filed a Rule 12(b)(6) motion, and the district court granted the motion on claims under
 2
     §§ 1692e(5), 1692f, 1692f(1), and 1692f(6), holding:
 3
              The crux of Thompson's § 1692f(1) claim is that Defendants sought to collect on
 4            a debt that she never owed. But the focus” of § 1692f(1) is on the means used to
              collect the alleged debt. Thompson does not allege that Defendants tried to
 5            impose additional “interest, fee, charge, or expense incidental to the principal
              obligation” that already existed. Nor did they attempt to create a new obligation
 6            altogether. Instead, they attempted to collect on an existing debt, except they
              did so from the wrong individual. Liability does not lie under § 1692f(1) in
 7            such circumstances.”

 8   Id. at *6 (emphasis added, citation omitted).

 9            In Martin v. Kansas Counselors, Inc., 2014 WL 1910056 (D. Kan. May 13, 2014),

10   plaintiff Michael J. Martin asserted claims against the collector under the FDCPA and the

11   Kansas CPA arising from the collector attempting to collect debts owed by another person with

12   the same first and last name. Id. at *1. The district court dismissed a variety of FDCPA

13   claims, including 15 U.S.C. §§ 1692d, 1692e, 1692e(2)(A), 1692e(8), 1692e(10); and 1692f.

14   In regard to claims under § 1692e, the district court held:

15            “To the extent Plaintiff is claiming that Defendant misrepresented that Plaintiff
              owed the alleged debts, the Court does not find this to be a misrepresentation of
16            the character or legal status of the debts. Defendant's representation that
              Plaintiff owed the debts was based upon its reasonable belief that Plaintiff
17            actually owed the debts, a belief based upon Plaintiff and the actual debtor
              having the same first and last name.”
18
     Id. at *7 (emphasis added). It’s dismissal of the other claims followed similar reasoning.
19
              There are many other cases in which district courts have dismissed claims against a
20   collector where the plaintiff had the same name as the actual debtor, and/or where the plaintiff
21   clearly knew that he or she was not the true subject of the debtor’s collection efforts. See e.g.,
22   Huy Thanh Vo v. Nelson & Kennard, 931 F. Supp. 2d 1080, 1095 (E.D. Cal. 2013) (“Plaintiff
23   does not allege that defendants sued him, took his default, and placed a lien on his property for
24   reasons other than a mistaken belief that he owed the subject debt”); Blauer v. Zucker,
25   Goldberg, & Ackerman, LLC, 2011 WL 1113280, at *2 (D. Del. Mar. 24, 2011) (dismissing on

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 6
     2:20-cv-00805-JCC
     6694386.doc
              Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 7 of 24




 1
     a Rule 12(b)(6) motion where it was obvious from the face of the complaint that plaintiff knew
 2
     she did not owe the debt and that, even if there had been a violation, the bona fide error defense
 3
     applied); Hedayati v. Perry Law Firm, 2017 WL 4864491 at *7 (C.D. Cal. Oct. 27, 2017)
 4
     (“Even the least sophisticated debtor knows his own address and can understand that, if he
 5
     receives debt collection notices that list an address he doesn’t recognize and a name similar to
 6
     his own, that the debt collector likely has the wrong individual”).
 7
              All of the FDCPA provisions alleged by Frias in Counts 1-2 fail for the reasons
 8
     provided in the exemplar cases above. Patenaude sent papers to the wrong Fernando Frias, but
 9
     identified the social security number of the correct debtor. Frias knew “his social security
10
     number does not end in 4970, nor did he ever have an account with Discover Bank ending in
11
     6743.” (Dkt 1-1 at ¶ 7). Even the least sophisticated consumer would know that Patenaude was
12
     trying to collect from someone else. No claim lies here, where Frias knew he did not owe the
13
     debt, the garnishment contained a social security number that did not apply to him, and no
14
     money was taken from Frias.
15
              C.     Counts 3-4, which assert related claims under § 1692c(2)(a)(2) and
16                   RCW 19.16.250(12) fail where RCW 6.27.130(1) provides an express
                     exception to the general rule of not contacting a represented party.
17
              Counts 3-4 allege violations of § 1692c(2)(a)(2) and RCW 19.16.250(12), respectively.
18
     (Dkt 1-1 at ¶¶ 37-43).        The claim under RCW 19.16.250(12) asserts a violation of
19
     Washington’s Collection Agency Act (“CAA”). A violation of the CAA constitutes a per se
20
     violation under the CPA. RCW 19.16.440.
21
              Both § 1692c(2)(a)(2) and RCW 19.16.250(12) provide a general prohibition on a debt
22
     collector communicating directly with a debtor that is represented by counsel. There are,
23
     however, exceptions to the general rule.           Frias alleges that Patenaude violated the
24
     § 1692c(2)(a)(2) and RCW 19.16.250(12) by directly sending a garnishment package to Frias
25

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 7
     2:20-cv-00805-JCC
     6694386.doc
              Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 8 of 24




 1
     after receiving a cease contact demand from Plaintiff’s counsel. The communication at issue
 2
     falls under an exception, because RCW 6.27.130(1) expressly requires garnishment materials to
 3
     be served directly on the garnishee. Specifically, the garnishment package fits within the
 4
     remedy exception under § 1692c(c)(2), making the communication permissible. Scheffler v.
 5
     Gurstel Chargo, P.A., 902 F.3d 757, 763 (8th Cir. 2018). A collector may contact a consumer
 6
     when it has “express permission” to do so. 15 U.S.C. § 1692c(a)(2).
 7
              Washington law requires a judgment creditor to mail a copy of the writ “to the
 8
     judgment debtor, by certified mail, addressed to the last known post office address of the
 9
     judgment debtor” or it “shall be served on the judgment debtor in the same manner as is
10
     required for personal service of summons upon a party to an action.” RCW 6.27.130(1). This
11
     requirement provides “express permission” by requiring collectors to send garnishments
12
     directly to the debtor. Resler v. Messerli & Kramer, P.A., 2003 WL 193498, at *4 (D. Minn.
13
     Jan. 23, 2003) (express permission granted where “Minnesota law requires service of a
14
     garnishment levy on the judgment debtor,” even when represented).          The FDCPA is not
15
     intended to preempt state-court rules of service. Holcomb v. Freedman Anselmo Lindberg,
16
     LLC, 900 F.3d 990, 994 (7th Cir. 2018) (FDCPA’s no contact requirement did not preempt
17
     Illinois rule requiring service on party); Coleman v. Daniel N. Gordon, P.C., 2012 WL
18
     2374822, at *2 (E.D. Wash. June 22, 2012) (party not liable under the FDCPA for complying
19
     with state law for service). Thus, it is not a violation of the FDCPA, or an unfair or deceptive
20
     act or practice under the CPA to comply with RCW 6.27.130(1), and serve the garnishment
21
     package directly on the debtor, rather than on an attorney.
22
              “The CAA is our state's counterpart to the FDCPA.” Panag v. Farmers Ins. Co. of
23
     Washington, 166 Wn.2d 27, 53, 204 P.3d 885, 897 (2009). Many provisions are identical, and
24
     decisions on the FDCPA may be instructive when considering similar provisions between the
25

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 8
     2:20-cv-00805-JCC
     6694386.doc
              Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 9 of 24




 1
     two statutes. See Id., 166 Wn.2d at 63, 204 P.3d at 902. There are no on point cases discussing
 2
     RCW 19.16.250(12), however, the FDCPA reasoning is persuasive, and it would be absurd to
 3
     hold that an attorney serving garnishment papers would have to violate RCW 19.16.250(12) to
 4
     do so. Also, in regard to the CPA requirements, there can be no injury to business or property
 5
     arising simply from the receipt of these garnishment papers. Kwan v. Clearwire Corp., 2010
 6
     WL 11684293, at *3 (W.D. Wash. Feb. 22, 2010) (dismissing RCW 19.16.250(12) claim where
 7
     no injury specifically from the alleged communication alleged).
 8
              D.     Count 5 should be dismissed for reasons set forth on Sections III.B above
 9                   and III.F below.
10            Count 5 consists of an alleged violation of RCW 19.16.250(21), which prohibits

11   attempts to collect amounts in excess of the principal other than allowable interest, collection

12   costs or handling fees expressly authorized by statute. This claim fails:

13            1.     For the reasons set forth in Section III.B above; and

14            2.     For the reasons set forth in Section III.F, below.

15            In Section III.B, there is an analysis regarding similar FDCPA claims, and authority is

16   provided reflecting that collecting against someone with the same first and last name, but a

17   distinctly different social security number, is not a violation of those portions of the FDCPA

18   relating to unfair or deceptive acts or practices, and attempts to collect amounts not owed, since

19   it is clear that Patenaude was attempting to collect from a different Fernando Frias.

20            In Section III.F, there is an analysis and authority showing: (a) that CPA claims are

21   barred by the judicial action privilege and Washington public policy, (b) and that Frias cannot

22   support the elements of a CPA under the test set forth in Hangman Ridge Training Stables, Inc.

23   v. Safeco Title Ins. Co., 105 Wn.2d 778, 780, 719 P.2d 531 (1986).

24

25

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 9
     2:20-cv-00805-JCC
     6694386.doc
             Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 10 of 24




 1            E.      Count 6 (which is also related to one component of Count 1) fails because
                      actually taking action is not a “threat to take action,” as contemplated by
 2                    § 1692e(5) and RCW 19.16.250(16).
 3            Count 6 alleges a violation of RCW 19.16.250(16), which is an identical provision

 4   between the CAA and the FDCPA’s § 1692e(5), which was also alleged under Count 1.

 5            Actually taking action is not a “threat to take action,” as contemplated by § 1692e(5)

 6   and RCW 19.16.250(16).            See Hoffman v. Transworld Sys., Inc., 806 F. App'x 549, 552

 7   (9th Cir. 2020) (“Defendants did not make a ‘threat to take any action that cannot legally be

 8   taken or that is not intended to be taken,’ 15 U.S.C. § 1692e(5); rather, they filed a lawsuit”);

 9   Id. (“Plaintiffs failed to state a CPA claim for violation of section 19.16.250(16) of the Revised

10   Code of Washington because the Defendants filed a collection lawsuit rather than making a

11   threat to take any further litigation action”).

12            Subsection (5) is one of the specifically enumerated examples of conduct that
              violates § 1692e; it prohibits “[t]he threat to take any action that cannot legally
13            be taken or that is not intended to be taken.” 15 U.S.C. § 1692e(5). This
              subsection is “aimed at preventing empty threats of litigation as a means of
14            scaring the debtor into payment.” Jenkins v. Union Corp., 999 F. Supp. 1120,
              1136 (N.D. Ill. 1998). By its plain language, “[s]ection 1692e(5) does not
15            prohibit the taking of an action that cannot legally be taken.” Fick, 2012 WL
              1074288, at *4. Rather, “[t]he plain language ... makes clear that the prohibition
16            extends only to threats of action that cannot legally be taken.” Id. (emphasis
              added); see also Vanhuss v. Kohn Law Firm S.C., 127 F. Supp. 3d 980, 988
17            (W.D. Wis. 2015) (“This court agrees ... that extending § 1692e(5) to apply to
              actions actually taken conflicts with the statutory text.”); Bravo v. Midland
18            Credit Mgmt., Inc., No. 14 C 4510, 2014 WL 6980438, at *3 (N.D. Ill. Dec. 9,
              2014) (holding that “§ 1692e(5) prohibits only the threat of unlawful action, not
19            the unlawful action itself” because “Congress intended that provision to prohibit
              only threats, not actions” and that “the weight of authority from district[ ] courts
20            in this Circuit ... supports this conclusion”), aff'd, 812 F.3d 599 (7th Cir. 2016);
              Thompson v. CACH, LLC, No. 14 cv 313, 2014 WL 5420137, at *4 (N.D. Ill.
21            Oct. 24, 2014) (“[T]hreats in and of themselves ... animate § 1692e(5), not what
              unfolds following the taking of a debt collection action.”).
22
     Eul v. Transworld Sys., 2017 WL 1178537, at *15 (N.D. Ill. Mar. 30, 2017).1
23
         1
24         See also St. John v. Cach, LLC, 822 F.3d 388, 390–91 (7th Cir. 2016) (filing lawsuit is not a threat to take
     action that cannot legally be taken, even if collector does not intend to take the case through trial); Vanhuss v.
25   Kohn Law Firm S.C., 127 F. Supp. 3d 980, 988 (W.D. Wis. 2015) (“This court agrees ... that extending § 1692e(5)
     to apply to actions actually taken conflicts with the statutory text”).

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 10
     2:20-cv-00805-JCC
     6694386.doc
             Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 11 of 24




 1
              Frias argues that Patenaude violated § 1692e(5) by issuing the garnishment packages,
 2
     and he asserts action actually taken is a “threat” of action it could not take. (Dkt 1-1 at ¶ 31).
 3
              “A decision of a federal district court judge is not binding precedent in either a different
 4
     judicial district, the same judicial district, or even upon the same judge in a different case.”
 5
     Camreta v. Greene, 563 U.S. 692, 709, 131 S. Ct. 2020, 2033, 179 L. Ed. 2d 1118 (2011)
 6
     (quoting 18 J. Moore et al., Moore's Federal Practice § 134.02[1] [d], p. 134–26 (3d ed.2011)).
 7
     Plaintiff cites the Sprinkle case, an early case from 14 years ago that was issued before there
 8
     was much authority on this issue. Sprinkle v. SB&C Ltd., 472 F. Supp. 2d 1235, 1246 (W.D.
 9
     Wash. 2006) (“few reported cases exist on this topic”). The holding is erroneous under the
10
     great weight of existing authority, it does not follow the statutory language, and is not as well
11
     reasoned as cases provided by Patenaude. This Court should not follow it.
12
              There are other portions of FDCPA that deal with actions, but this one provision relates
13
     only to “threats,” and it should be presumed that Congress intended the difference in language.
14
     While unpublished, the Ninth Circuit has held that talking action is not the same as threatening
15
     action. Hoffman, 806 F. App'x at 552.
16
              As such, this Court should dismiss the RCW 19.16.250(16), which is the entirety of
17
     Count 6, and this is another ground on which to also dismiss the § 1692e(5) claim in Count 1.
18
              F.     State law CPA claims against Patenaude are barred by judicial-action
19                   privilege, and Washington public policy, and otherwise fail on the merits

20                   1.      State law CPA claims against Patenaude are barred by judicial-
                             action privilege, and Washington public policy.
21            In Washington, the “judicial-action privilege” has extended immunity for lawyers’
22   actions beyond defamation cases and litigation privilege. Jeckle v. Crotty, 120 Wn. App. 374,
23   385, 85 P.3d 931, 937 (2004). Washington courts have applied the privilege to bar claims of
24   interference with a business relationship, outrage, infliction of emotional distress, civil
25   conspiracy, and statutory claims. Id. “Judicial-action privilege” differs from witness immunity

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 11
     2:20-cv-00805-JCC
     6694386.doc
             Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 12 of 24




 1
     and litigation privilege, since the latter protects the testimony of witnesses, whereas the former
 2
     protects the actions that a lawyer takes during litigation. Id., 120 Wn. App. at 386.
 3
              In Jeckle, Washington's Medical Quality Assurance Commission investigated
 4
     Dr. Jeckle. Id. at 378. The Commission obtained copies of 10 of the doctor’s patient files, but
 5
     then closed the investigation. Id. Attorney Crotty, who represented plaintiffs in a class action
 6
     against Jeckle, asked the Commission to reopen its investigation, which it did. Id. Crotty
 7
     shared his litigation information with the Commission, obtained a copy of one of the patient
 8
     files the Commission had copied during its initial investigation, and shared this patient file with
 9
     other attorneys having similar litigation against the doctor. Id. at 379. None of this activity
10
     consisted in giving testimony, but was an attorney’s conduct in litigation. Jeckle sued Crotty
11
     and his law firm, alleging many causes of action, including CPA violations. Id. at 379-80. The
12
     law firm and lawyer defendants moved under CR 12(b)(6) to dismiss Jeckle's causes of action.
13
     Id. at 380. The motions were granted, and Jeckle appealed. Id. The Court of Appeals affirmed
14
     trial court holding that “attorneys and law firms have absolute immunity from liability for
15
     acts arising out of representing their clients.” Jeckle, 120 Wn. App. 374 (emphasis added).
16
     This district court has similarly applied Jeckle to bar claims based on litigation action, holding:
17
              The Court agrees with the KBM Defendants that at the very least, Plaintiff’s
18            claims fail as a matter of law because the KBM Defendants enjoy absolute
              immunity for their alleged litigation conduct serving as the basis for Plaintiff’s
19            claims. Generally, Washington law establishes that an attorney is immune from
              litigation by an opposing party for actions taken on behalf of a client against that
20            party, under the doctrine of the “judicial action privilege.” Jeckle v. Crotty, 120
              Wn. App. 374, 386, 85 P.2d 931 (2004); McNeal v. Allen, 95 Wash. 2d 265, 621
21            P.2d 1285 (1980). This doctrine bars a plaintiff from suing attorneys and law
              firms for actions undertaken in litigation while “representing their clients.” Id.
22   Block v. Snohomish Cty., No. C18-1048-RAJ, 2019 WL 954809, at *5 (W.D. Wash. Feb. 27,
23   2019), appeal dismissed, No. 19-35329, 2019 WL 3297382 (9th Cir. July 9, 2019). See also
24   McClain v. 1st Sec. Bank of Washington, C15-1945 JCC, 2016 WL 8504775, at *5
25   (W.D. Wash. Apr. 21, 2016) (applying Jeckle and determining that because “[a]ll of McClain’s

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 12
     2:20-cv-00805-JCC
     6694386.doc
             Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 13 of 24




 1
     state law claims against Huffington, McKay, and their firm are based on actions they took on
 2
     behalf of FSBW ... [t]hey are therefore immune from liability for these actions”).2
 3
              Many courts have held that garnishment proceedings are a “judicial actions,” although
 4
     Washington courts do not seem to have reached this issue yet. See e.g., In re Mims, 209 B.R.
 5
     746, 748 (Bankr. M.D. Fla. 1997) (“a garnishment proceeding is a judicial action against the
 6
     debtor”); In re Giles, 271 B.R. 903, 905 (Bankr. M.D. Fla. 2002) (same); Van Westrienen v.
 7
     Americontinental Collection Corp., 94 F. Supp. 2d 1087, 1101 (D. Or. 2000) (garnishment is
 8
     judicial action for purposes of section 1692f(6)); Parker v. Wetsch & Abbott, PLC., 2006 WL
 9
     4846042, at *3 (S.D. Iowa July 11, 2006); Davis v. Nebraska Furniture Mart, Inc., 2013 WL
10
     3854462, at *5 (D. Kan. July 24, 2013), aff'd, 567 F. App'x 640 (10th Cir. 2014). Since issuing
11
     a garnishment is a judicial action, an attorney that issues a garnishment is protected against
12
     state law claims for taking such judicial action.
13
              As in Jeckle, Block, and McClain, this Court should dismiss state law claims against
14
     Patenaude since Frias’s claims are based solely on actions taken by Patenaude in the course of
15
     judicial actions.
16
              Likewise, under Washington public policy, adversaries of a lawyer’s client generally
17
     cannot sue the opposing lawyer. Jeckle, 120 Wn. App. at 383-85, 85 P.3d 931. “[A]llowing a
18
     plaintiff to sue his or her adversary’s attorney under a consumer theory infringes on the
19
     attorney-client relationship.” Jeckle, 120 Wn. App. at 384, 85 P.3d at 937.
20
              Providing a private cause of action [under a CPA theory] to a supposedly
21            aggrieved party for the actions of his or her opponent’s attorney would stand the
              attorney-client relationship on its head and would compromise an attorney’s
22            duty of undivided loyalty to his or her client and thwart the exercise of the
              attorney’s independent professional judgment on his or her client’s behalf.
23   Id. at 384-85 (citation omitted).
24       2
           State law differs from federal on this point. In Heintz v. Jenkins, 514 U.S. 291 (1995), the Supreme Court
25   held that lawyers in litigation can be debt collectors under the FDCPA based on Congress’s removal of privilege in
     that Act. There is no similar correlation as to state law claims, and the privilege for state claims remains.

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 13
     2:20-cv-00805-JCC
     6694386.doc
             Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 14 of 24




 1
              As in Jeckle, Frias’s state law claims, and CPA claims in particular, should be
 2
     dismissed on public policy grounds, since Frias’s claims stand the attorney-client relationship
 3
     on its head, would compromise Patenaude’s duty of undivided loyalty to its client, and thwarts
 4
     the exercise of Patenaude’s independent professional judgment on its client’s behalf.
 5
                     2.      Frias’s fails to meet the elements of the Hangman Ridge test.
 6
              “[T]o prevail in a private CPA action … a plaintiff must establish five distinct elements:
 7
     (1) unfair or deceptive act or practice; (2) occurring in trade or commerce; (3) public interest
 8
     impact; (4) injury to plaintiff in his or her business or property; (5) causation.” Hangman
 9
     Ridge, 105 Wn.2d at 780.
10
                             a.     Frias has not articulated a legitimate unfair or deceptive act
11                                  or practice under the CPA.

12            Sections III.C.1-2, above, provide argument and authority as to why this Court should

13   dismiss Count 4 [RCW 19.16.250(12)] and Count 6 [RCW 19.16.250(16)] (related to

14   communications with represented parties and making “threats to action,” respectively). Only

15   Count 5 [RCW 19.16.250(21)] remains as a per se CPA claim to be addressed.

16   RCW 19.16.250(21) prohibits a collection agency from collecting, or attempting to collect, “in

17   addition to the principal amount of a claim any sum other than allowable interest, collection

18   costs or handling fees expressly authorized by statute.” Patenaude did not attempt to collect

19   anything from Frias, it attempted to collect from someone with the same name who had a

20   different social security number. (Dkt 1-1 at ¶ 7). As reflected in Section III.B above, many

21   courts have clearly held that mistakenly seeking to collect from someone with the same name

22   but different social security number is not an unfair or deceptive act or practice under the

23   FDCPA. The same is true for the corresponding CAA claims under the CAA.

24

25

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 14
     2:20-cv-00805-JCC
     6694386.doc
             Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 15 of 24




 1                           b.     No trade or commerce.
 2            Patenaude challenges the second element of “trade or commerce.” Generally, events

 3   occurring solely in litigation do not constitute “trade or commerce.” Blake v. Fed. Way Cycle

 4   Ctr., 40 Wn. App. 302, 312, 698 P.2d 578, 584 (1985); Medialdea v. Law Office of Evan L.

 5   Loeffler PLLC, No. C09-55RSL, 2009 WL 1767185, at *8 (W.D. Wash. June 19, 2009) (“a

 6   court proceeding does not constitute “trade or commerce” under the CPA”).

 7            Claims directed at the competence of and strategy employed by a lawyer are exempt

 8   from the CPA. Michael v. Mosquera-Lacy, 165 Wn.2d 595, 603, 200 P.3d 695, 699 (2009).

 9   Only claims implicating entrepreneurial aspects of a law practice meet the “trade or commerce”

10   element of a CPA claim, so only such claims are actionable under the CPA. Id. “In a legal

11   practice entrepreneurial aspects include how the price of legal services is determined, billed,

12   and collected and the way a law firm obtains, retains, and dismisses clients.” Id. Brown only

13   challenges Patenaude’s litigation strategy and tactics. Litigation strategy and tactics are not

14   acts in “trade of commerce.” As this Court held in a similar context:

15            Plaintiffs allege that they challenge Friedman's entrepreneurial practices,
              because “Friedman is a debt collector who brought debt collection cases in
16            [King County District Court] for Merchants” and “was able to secure default
              judgments [which] are enforced on a continuing basis by Friedman.” (Dkt. No.
17            54 at 14.) This argument does not hold water. The challenged conduct relates
              squarely to Friedman's representation of his client, as opposed to the financial
18            management of his firm. Thus, Plaintiffs’ claims are based on conduct that is not
              actionable under the WCPA.
19
     Linehan v. Allianceone Receivables Mgmt., Inc., No. C15-1012-JCC, 2016 WL 5944564, at *3
20
     (W.D. Wash. Oct. 13, 2016).
21
              Likewise, here, the only conduct alleged against Patenaude is that it issued
22
     garnishments within a judicial action against someone with the same name as Fernando Frias.
23
     Frias’s allegations do not implicate the financial management of Patenaude’s law firm, and
24
     therefore he fails to support the CPA’s trade or commerce element.
25

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 15
     2:20-cv-00805-JCC
     6694386.doc
             Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 16 of 24




 1                          c.      No public interest impact.
 2            Patenaude does not concede the public interest element of Plaintiff’s CPA claim;

 3   however, it is unlikely it would prevail on this element in a Rule 12(b)(6) motion to dismiss.

 4   Therefore, Patenaude reserves on this element of the CPA claim.

 5                          d.      No injury or proximate cause.
 6            To support the fourth and fifth elements of the Hangman Ridge test, a Plaintiff must

 7   show injury to business or property, RCW 19.86.090, and “there must be some demonstration

 8   of a causal link between the misrepresentation and the plaintiff's injury.”                 Indoor

 9   Billboard/Washington, Inc. v. Integra Telecom of Washington, Inc., 162 Wn.2d 59, 83, 170

10   P.3d 10, 22 (2007). “A plaintiff must establish that, but for the defendant's unfair or deceptive

11   practice, the plaintiff would not have suffered an injury.” Id. Even a CPA claim based a per se

12   violation must establish that a plaintiff suffered injury as proximate result of the specific per se

13   violation.    Blake, 40 Wn. App. at 308.        “[P]ersonal injuries, including mental pain and

14   suffering, are not compensable under the Consumer Protection Act.” Leingang v. Pierce Cty.

15   Med. Bureau, Inc., 131 Wn.2d 133, 158, 930 P.2d 288, 300 (1997). There was no injury to

16   business or property arising from the receipt of these garnishment papers. Kwan v. Clearwire

17   Corp., 2010 WL 11684293, at *3 (W.D. Wash. Feb. 22, 2010) (dismissing RCW 19.16.250(12)

18   claim where no injury specifically from the alleged communication alleged).

19            A bare alleged procedural violation in itself may not cause any injury. For example,

20   in Paris v. Steinberg, 828 F. Supp. 2d 1212 (W.D. Wash. 2011), the Court determined on a

21   Rule 12(b)(6) motion that, while a lawyer was not “categorically exempt” from the CAA, the

22   failure of a lawyer to have a collection agency license was not, in itself, the cause of any

23   damage to the plaintiff. Id. at 1217. See also Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1550,

24   194 L. Ed. 2d 635 (2016) (bare procedural violations of the Fair Credit Reporting Act, without

25   showing of actual injury, did not give rise to Article III standing).

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 16
     2:20-cv-00805-JCC
     6694386.doc
             Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 17 of 24




 1
              Likewise, in Flores v. Rawlings Co., LLC, 117 Hawaii, 153, 177 P.3d 341 (2008)
 2
     (discussed with approval in Panag v. Farmers Ins. Co. of Washington, 166 Wn.2d 27, 204 P.3d
 3
     885 (2009)), plaintiffs brought a CPA claim alleging the defendant unlawfully engaged in
 4
     unregistered collection activities, a per se violation of the state CPA. The defendant attempted
 5
     to collect on a healthcare provider's claim for reimbursement of medical expenses. The
 6
     plaintiffs alleged they were injured because they made payment in response to the unlawful
 7
     collection notices. The court concluded they were not injured, because they did not pay more
 8
     than they actually owed. Panag noted that in Flores, the only deceptive practice at issue was
 9
     engaging in unregistered collection activities. But the court concluded that the actions taken by
10
     the unregistered collection agency was not causally related to the alleged injury. Panag adopted
11
     Flores, which establishes that violation of the CPA requires some causal relationship between
12
     the unfair or deceptive trade practice and the alleged injury to support a private right of action.
13
              Frias was not causally injured by receiving garnishment papers that he knew were
14
     directed to someone that had a different social security number from him.
15
              G.     Injunctive Relief [Count 7] is a remedy, not a cause of action, and would be
16                   inappropriate here where there is a complete remedy without it.
17            Frias alleges RCW 19.86.090 injunction as a cause of action. (Dkt 1-1 at ¶¶ 50-52).

18   This “count” fails on a number of grounds.

19                   1.     An injunction under RCW 19.86.090 is a remedy, not a cause of
                            action, so it should be dismissed as a “Count” in the complaint.
20
              “Washington does not recognize a standalone claim for injunctive relief, but rather
21
     views an injunction as a form of relief available for some causes of action.” Veridian Credit
22
     Union v. Eddie Bauer, LLC, 295 F. Supp. 3d 1140, 1151 (W.D. Wash. 2017) (citing Hockley v.
23
     Hargitt, 82 Wash.2d 337, 510 P.2d 1123, 1132 (1973) (distinguishing between a cause of
24
     action based on the CPA and the forms of relief that are potentially available, including
25

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 17
     2:20-cv-00805-JCC
     6694386.doc
             Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 18 of 24




 1
     damages and an injunction); Robinson v. Wells Fargo Bank Nat'l Ass'n, No. C17–0061JLR,
 2
     2017 WL 2311662, at *5 (W.D. Wash. May 25, 2017) (“Injunctive relief is available only if
 3
     [the plaintiff] is entitled to such a remedy on an independent cause of action”). “An injunction
 4
     is distinctly an equitable remedy and is frequently termed the strong arm of equity, or a
 5
     transcendent or extraordinary remedy, and is a remedy which should not be lightly indulged
 6
     in, but should be used sparingly and only in a clear and plain case.” Bellevue Square, LLC v.
 7
     Whole Foods Mkt. Pac. Nw., Inc., Wn. App.2d 709, 432 P.3d 426, 430 (2018), rev. denied, 193
 8
     Wn.2d 1024, 448 P.3d 54 (2019) (emphasis added).
 9
              Since an injunction under RCW 19.86.090 is a remedy under the CPA, and Washington
10
     does not recognize a standalone claim for injunctive relief, this Court should dismiss Count 7 as
11
     a separate cause of action.
12
                     2.     Frias lacks Article III standing for an injunction where he has no
13                          continuing relationship with Patenaude.
14            When a case is in federal court, a request for an injunction, even one sought under the

15   RCW 19.86.090, must demonstrate “a real and immediate threat that he would again suffer the

16   injury to have standing for prospective equitable relief” to satisfy Article III standing

17   requirements. Lackey v. Ray Klein, Inc., No. C19-590-RSM, 2019 WL 3716454, at *4 (W.D.

18   Wash. Aug. 7, 2019) (citing Hardie v. Countrywide Home Loans Servicing LP, No. C08-

19   1286RSL, 2008 WL 8801053, at *2 (W.D. Wash. Dec. 8, 2008); Bunch v. Nationwide Mut. Ins.

20   Co., No. C12-1238JLR, 2012 WL 12846993, at *3 (W.D. Wash. Sept. 12, 2012) (Plaintiff must

21   have Article III standing to pursue CPA injunction in case removed to federal court).

22   A plaintiff has no Article III standing to pursue an injunction claim under RCW 19.86.090 in

23   federal court where parties have ended their relationship and there is no immediate threat of

24   recurring injury to plaintiff. Id. (citing Contra Hardie, 2008 WL 8801053, at *2).   Here, there

25   is no continuing relationship between Patenaude and Frias, and no chance Frias will be the

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 18
     2:20-cv-00805-JCC
     6694386.doc
             Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 19 of 24




 1
     subject of another garnishment by Patenaude for the judgment debtor Fernando Frias with a
 2
     different social security number. Therefore, Frias lacks standing to seek an injunction.
 3
              Even though Frias has no Article III standing to seek an injunction at this point, he still
 4
     may have standing to maintain his other CPA claims in this Court.               Bunch, 2012 WL
 5
     12846993, at *3-4 (because plaintiff no longer had a policy with the defendant insurance
 6
     company, she lacked standing to seek an injunction, but the district court still maintained
 7
     jurisdiction to decide the remaining CPA claims).
 8
              In Garza v. Nat'l R.R. Passenger Corp., 418 F. Supp. 3d 644 (W.D. Wash. 2019), the
 9
     defendant, Amtrak, moved to dismiss plaintiffs claims on the ground that: (1) plaintiff failed to
10
     establish injury to her business or property, and that plaintiff lacked standing to seek injunctive
11
     relief, id. at 5–7, and failed to establish at least three of the five elements of the Hangman
12
     Ridge test. Id. at 651. Amtrak argued that the plaintiff did not have standing to seek injunctive
13
     relief because any claim as to future injury was speculative. Id. at 654. Amtrak argued that
14
     there was “no reasonable basis for [Garza] to speculate that [the train accident] will (or even
15
     could) repeat, and result in future harm to Garza - or anyone.” Id. The Court dismissed the
16
     plaintiff’s claim for injunctive relief, holding: “
17
              … the Court agrees with Amtrak that Garza is similarly situated to the plaintiff
18            in Lyons in that she has identified future events—train rides—that may involve a
              likelihood of injury or death but has failed to allege or submit facts establishing
19            that she will ever subject herself to any of those events.
20   Garza, 418 F. Supp. 3d at 655

21            Plaintiff has no non-speculative allegations to suggest that the error that occurred here

22   (i.e., mistakenly sending garnishment papers to someone with the same first and last name) was

23   likely to happen again. Again, an injunction is not proper in this situation where there is a lack

24   of Article III standing as to this issue.

25

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 19
     2:20-cv-00805-JCC
     6694386.doc
             Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 20 of 24




 1
              Likewise, there is no standing to seek an injunction to the extent CPA claims based on
 2
     damages are dismissed, since the “business or property,” proximate cause limitations apply to
 3
     preclude injunctive relief when the threatened injury is too remote or indirect.” See
 4
     Nw. Laborers-Employers Health & Sec. Tr. Fund v. Philip Morris, Inc., 58 F. Supp. 2d 1211,
 5
     1216 (W.D. Wash. 1999) (citing Blewett, 86 Wn App. at 790, 938 P.2d 842; Parks v. Watson,
 6
     716 F.2d 646, 662 (9th Cir.1983) (plaintiff must show “threatened loss or injury cognizable in
 7
     equity proximately resulting from the alleged antitrust violation”)). Thus, to the extent this
 8
     Court dismisses CPA claims seeking damages, and the injunction claims are speculative, an
 9
     injunction should not be issued.
10
                     3.      The remedy of injunction is not available to the extent any CPA
11                           claims are dismissed.
12            It should go without saying that, since injunction is a remedy for violations of the CPA,

13   if the CPA claims fail, there is no basis on which to issue an injunction. As reflected in this

14   brief, CPA claims fail, so that the injunction remedy should also fail.

15                   4.      The Court should deny claims for an injunction because: (1) it would
                             seek to prevent Patenaude from making a mistake between people of
16                           the same name, so it makes no sense, (2) is statistically a rare event
                             that does not call for an injunction, and (3) there is a remedy at law
17                           available for actual violations, so an injunction would be improper.
18            “An injunction is an extraordinary equitable remedy designed to prevent serious harm.

19   Its purpose is not to protect a plaintiff from mere inconveniences or speculative and

20   insubstantial injury.” Bellevue Square, 432 P.3d at 430 (citing Tyler Pipe, 96 Wn.2d at 796,

21   638 P.2d 1213). Injunctive relief is not warranted “where there is a plain, complete, speedy and

22   adequate remedy at law.” Id. (citing Tyler Pipe, 96 Wn.2d at 791, 638 P.2d 1213). One who

23   seeks relief by permanent injunction must show: (1) that he has a clear legal or equitable right,

24   (2) that he has a well-grounded fear of immediate invasion of that right, and (3) that the acts

25

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 20
     2:20-cv-00805-JCC
     6694386.doc
             Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 21 of 24




 1
     complained of are either resulting in, or will result in, actual and sustained injury to him. Tyler
 2
     v. Van Aelst, 9 Wn. App. 441, 443, 512 P.2d 760, 762 (1973).
 3
              Here, “Plaintiff seeks an injunction prohibiting Defendant from its unlawful collection
 4
     tactics, including repeatedly attempting to enforce judgments against individuals other than the
 5
     actual debtor (simply by virtue of having a similar name).” (Dkt 1-1 at ¶ 54). In other words,
 6
     Plaintiff wants this court to enter an injunction prohibiting it from mistakenly garnishing
 7
     someone with the same name. This is not an injunction that should be entered. Patenaude has
 8
     no incentive to make mistakes, and certainly the odds of this mistake happening a substantial
 9
     number of times must be miniscule. An injunction would serve no purpose here.
10
              In his Complaint, Frias cites Scott v. Cingular Wireless, 160 Wn. 2d 843, 853 (2007).
11
     Scott is easily distinguishable from this case. First, unlike this case, Scott was brought as a
12
     class action, so the Plaintiff was a representative for a great many people. Here, there is only a
13
     nominal chance that Patenaude would make the same mistake as to two people with the same
14
     first and last name.     The type of conduct in Scott was also something subject to easy
15
     replication. See Scott, 160 Wn.2d at 847, 161 P.3d at 1002 (plaintiffs filed “a class action suit
16
     against Cingular Wireless alleging that Cingular had overcharged consumers between $1 and
17
     around $45 per month by unlawfully adding roaming and hidden charges”). Again, there is only
18
     a nominal chance that Patenaude would make the same mistake as to two people with the same
19
     first and last name.
20
              To the extent Frias can show a violation of the CPA, he has a complete remedy at law
21
     for any alleged violations. He cannot show any imminent, or even potential harm in the future.
22
     Indeed, any allegation that Patenaude would inadvertently send garnishment papers to the
23
     wrong person with the same first and last name as a different judgment debtor is highly
24
     speculative, and unlikely to occur again. No injunction should be issued on these allegations.
25

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 21
     2:20-cv-00805-JCC
     6694386.doc
             Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 22 of 24




 1             H.     Plaintiff has no basis for claims of $2000 per violation, which may only be
                      sought by the AGO, and Plaintiff’s counsel is well aware of this.
 2
               Plaintiff requests statutory penalties under RCW 19.86.140.      (Dkt 1-1 at 9 ¶ 3).
 3
     Washington law is unambiguous that the $2,000 penalty provided for in the CPA is only
 4
     available in action brought by the Attorney General.
 5
               The parameters of a private individual's relief under the Consumer Protection
 6             Act are set forth in RCW 19.86.090, E.g., to enjoin violations of the Consumer
 7             Protection Act, and to recover actual damages, costs of suit and reasonable
               attorney's fees. Hence, the recipient of the civil penalty envisaged in
 8             RCW 19.86.140 is not a private individual, but rather the State.

 9   Stigall v. Courtesy Chevrolet-Pontiac, Inc., 15 Wn. App. 739, 740–41, 551 P.2d 763, 764–65

10   (1976).

11             Following Stigall, the Washington Supreme Court specifically held that “under

12   RCW 19.86.140, every person who is liable to private parties for violations of RCW 19.86.020,

13   .030 or .040 is also subject to a civil penalty if sought by the Attorney General.” Aungst v.

14   Roberts Const. Co., 95 Wn.2d 439, 442, 625 P.2d 167, 169 (1981) (emphasis added) (citing

15   Stigall, 15 Wn. App. at 740-41). Plaintiff asserts a “per violation” $2000 statutory civil penalty

16   for each alleged breach of the CAA and CPA. (Dkt 8-1 at 8 ¶ 6.1(e)). This Court should

17   dismiss Plaintiff’s damage claim under RCW 19.86.140, since the law is clear that only the

18   Attorney General, not private individuals, may seek this civil penalty.

19             The judge in this very case, in another case brought by this same Plaintiff’s counsel,

20   held that such penalties are available only to the AGO, and not private parties. See Dawson v.

21   Genesis Credit Mgmt., LLC, No. C17-0638-JCC, 2017 WL 5668073, at *5–6 (W.D. Wash.

22   Nov. 27, 2017). It is unfair and deceptive to include these demands for significant penalties in

23   prayers for relief, as it can only be intended to scare defendants into settling, by making

24   defendants believe the value of a case is much higher than it actually is. A debt collector would

25

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 22
     2:20-cv-00805-JCC
     6694386.doc
             Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 23 of 24




 1
     be subject to a lawsuit for such a false representation. The Court should strike these claimed
 2
     penalties from the prayer for relief, should any cause of action remain after this motion.
 3
              I.     Dismissal should be with prejudice, since amendment is futile.
 4
              On a Rule 12(b)(6) motion, the Court can dismiss a plaintiff’s claims with prejudice
 5
     where amendment of the pleadings would be futile. Johnson v. Buckley, 356 F.3d 1067, 1077
 6
     (9th Cir. 2004). “Futility alone can justify the denial of a motion to amend.” Id. (citing Nunes
 7
     v. Ashcroft, 348 F.3d 815, 818 (9th Cir.2003)). Here, amendment of the pleadings would be
 8
     futile because Frias’s claims are barred by such things as judicial-action privilege, statute of
 9
     limitations, and Washington public policy; and no pleading will change that.            As such,
10
     dismissal with prejudice is appropriate.
11
                                           IV. CONCLUSION
12
              Patenaude requests that this Court dismiss Plaintiff’s complaint with prejudice for the
13
     reasons set forth herein.
14
              DATED this 8th day of July, 2020.
15
                                                   LEE SMART, P.S., INC.
16
                                                   By:_/s Marc Rosenberg ______________
17                                                    Marc Rosenberg, WSBA No. 31034
                                                      Of Attorneys for Defendant
18                                                    Patenaude & Felix, A.P.C.
19                                                     1800 One Convention Place
                                                       701 Pike St.
20                                                     Seattle, WA 98101-3929
                                                       (206) 624-7990
21                                                     mr@leesmart.com
22

23

24

25

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 23
     2:20-cv-00805-JCC
     6694386.doc
             Case 2:20-cv-00805-JCC Document 10 Filed 07/08/20 Page 24 of 24




 1                                    CERTIFICATE OF SERVICE
 2            I hereby certify that on the date provided at the signature below, I electronically filed
 3   the preceding document with the Clerk of the Court using the CM/ECF system, which will send

 4   notification of such filing to the following individuals:
              Mr. Jason D. Anderson                 Jason@alkc.net
 5
              Mr. T. Tyler Santiago                 Tyler@alkc.net
 6

 7            I certify under penalty of perjury under the laws of the State of Washington that the
 8   foregoing is true and correct, to the best of my knowledge.
 9
              Dated this 8th day of July, 2020 at Seattle, Washington.
10
                                                    LEE SMART, P.S., INC.
11
                                                    By:_/s Marc Rosenberg ______________
12                                                     Marc Rosenberg, WSBA No. 31034
                                                       Of Attorneys for Defendant
13                                                     Patenaude & Felix, A.P.C.
14                                                      1800 One Convention Place
                                                        701 Pike St.
15                                                      Seattle, WA 98101-3929
                                                        (206) 624-7990
16                                                      mr@leesmart.com
17

18

19

20

21

22

23

24

25

     DEFENDANT’S MOTION TO DISMISS PURSUANT
     TO RULE 12(B)(6) - 24
     2:20-cv-00805-JCC
     6694386.doc
